Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is made by and
between Ominto, Inc. a Nevada corporation (the “Company”), and the undersigned
(“Subscriber”) as of the date this Subscription Agreement is accepted by the
Company, as set forth on the Company’s signature page hereto.

 

WHEREAS, the Company desires to issue shares of its common stock, $0.001 par
value per share (“Common Stock”), having an aggregate purchase price of no more
than USD Five Million Five Hundred Thousand ($5,500,000) (the “Maximum Amount”)
unless such amount is increased by the Board of Directors of the Company in its
sole discretion, to persons who are not U.S. persons under Regulation S
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
in a private placement (the “Offering”) on the terms and conditions set forth
herein, and Subscriber desires to acquire the number of shares of Common Stock
set forth on the signature page hereof; and

 

WHEREAS, the Subscriber understands that the Offering is being made without
registration of the Common Stock under the Securities Act, or any securities law
of any state of the United States or of any other jurisdiction, and is being
made only to “accredited investors” (as defined in Rule 501 of Regulation D
under the Securities Act).

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1. Subscription for Shares.

 

(a) Subscription for Shares. Subject to the terms and conditions hereinafter set
forth, Subscriber hereby irrevocably subscribes for and agrees to purchase from
the Company such number of shares of Common Stock as is set forth on the
signature page hereof (the “Shares”) at a price per Share equal to Four Dollars
($4.00), for an aggregate purchase price as set forth on the signature page
hereof (the “Purchase Price”), and the Company agrees to sell such Shares to
Subscriber for the Purchase Price, subject to the Company’s right, in its sole
discretion, to reject this subscription, in whole or in part, at any time prior
to the Closing (as defined below). Subscriber acknowledges that Subscriber is
not entitled to cancel, terminate or revoke this Subscription Agreement.
Subscriber further acknowledges that the Shares will be subject to restrictions
on transfer as set forth in this Subscription Agreement.

 

2. Terms of Subscription.

 

(a) Payment. Subscriber shall make payment for the Shares to an account
designated by the Company in an amount equal to the Purchase Price by wire
transfer of immediately available funds at or prior to the Closing.

 

 

 

 

(b) Acceptance of Subscription and Issuance of Shares. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing (as defined below). Subscriptions need not be
accepted in the order received, and the Shares may be allocated among
subscribers. Notwithstanding anything in this Subscription Agreement to the
contrary, the Company shall have no obligation to issue any of the Shares to any
person who is a resident of a jurisdiction in which the issuance of Shares to
such person would constitute a violation of the securities, “blue sky” or other
similar laws.

 

(c) Closing. The Offering may be consummated at such place (or by electronic
transmission) as may be mutually agreed upon by the parties at one or more
closings (each, a “Closing”) to occur on a date as may be determined by the
Company, at a time as may be determined by the Company (each, a “Closing Date”).
Subsequent closings may occur at the discretion of the Company. A final Closing
shall be held by the Company when the Company has and has accepted subscriptions
for the Maximum Amount, or at such other time and place as the Company may
designate by notice to the undersigned.

 

(d) Closing Deliverables. At the Closing: (i) Subscriber shall deliver the
Purchase Price; and (ii) the Company shall deliver a share certificate
representing the Shares to Subscriber that bears an appropriate legend referring
to the fact that the Shares are subject to transfer restrictions as set forth in
the Securities Act.

 

3. Representations and Warranties of Subscriber.

 

Subscriber represents and warrants to the Company that:

 

(a) Reliance on Exemptions. Subscriber understands that the Shares are being
offered and sold in reliance upon specific exemptions from registration provided
in the Securities Act, and upon exemptions from registration under State
Securities Laws, and acknowledges that the Offering has not been reviewed by the
Securities and Exchange Commission or any state agency because it is intended to
be a nonpublic offering exempt from the registration requirements of the
Securities Act and State Securities Laws. Subscriber understands that the
Company is relying upon, and intends that the Company rely upon, the truth and
accuracy of, and Subscriber’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Subscriber set forth herein in
order to determine the availability of such exemptions and the eligibility of
Subscriber to acquire the Shares. The Company may only make offers to sell the
Shares to persons outside the United States in this Offering and, if applicable,
at the time any buy order is originated, the buyer is outside the United States.
The undersigned has not received an offer to purchase Shares inside the United
States and will not originate a buy order inside the United States. The
undersigned has not received, and is not aware of, any advertisement in a
publication with a general circulation in the United States (as described in
Rule 902 of Regulation S) that refers to the offering and sale of the Shares.

 

  - 2 - 

 

 

(b) Investment Purpose. The undersigned is not a U.S. person as defined under
Rule 902 of Regulation S and the Shares are being purchased for Subscriber’s own
account, for investment purposes only and not for distribution or resale to
others in contravention of the registration requirements of the Securities Act.
Subscriber agrees that it will not sell or otherwise transfer the Shares unless
they are registered under the Securities Act or unless an exemption from such
registration is available under the Securities Act and permitted by the
certificate of incorporation of the Company. Subscriber has no contract,
undertaking, agreement, or arrangement with any person to sell, distribute,
transfer, or pledge to such person or anyone else the Shares which Subscriber
hereby subscribes to purchase, or any interest therein, and Subscriber has no
present plans to enter into any such contract, undertaking, agreement, or
arrangement. Subscriber agrees that the Company and its affiliates shall not be
required to give effect to any purported transfer of such Shares except upon
compliance with the foregoing restrictions.

 

(c) Accredited Investor. Subscriber is an “accredited investor” as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act, as
amended to date, a summary of which is attached hereto as Exhibit A, and
Subscriber is able to bear the economic risk of any investment in the Shares and
in the Company.

 

(d) Risk of Investment. Subscriber recognizes that the purchase of the Shares
involves a high degree of risk in that: (i) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (ii)
transferability of the Shares is limited; and (iii) the Company may require
substantial additional funds to operate its business and there can be no
assurance that the Offering will be completed.

 

(e) Use of Proceeds. Subscriber understands that the net proceeds of the
Offering will be used for operations of the Company and general corporate
purposes.

 

(f) Prior Investment Experience. Subscriber understands the business in which
the Company is engaged and has such knowledge and experience in business and
financial matters that Subscriber is capable of evaluating the merits and risks
of the investment in the Shares. Subscriber has prior investment experience, and
Subscriber recognizes the highly speculative nature of this investment.

 

(g) Information and Non-Reliance.

 

(i) Subscriber acknowledges that Subscriber has carefully reviewed this
Subscription Agreement, which Subscriber acknowledges has been provided to
Subscriber. Subscriber has been given the opportunity to ask questions of, and
receive answers from, the Company concerning the terms and conditions of this
Offering and the Subscription Agreement and to obtain such additional
information, to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
same as Subscriber reasonably desires in order to evaluate the investment.
Subscriber understands the Subscription Agreement, and Subscriber has had the
opportunity to discuss any questions regarding the Subscription Agreement with
Subscriber’s counsel or other advisor. Notwithstanding the foregoing, the only
information upon which Subscriber has relied is that set forth in the
Subscription Agreement and the results of independent investigation by
Subscriber. Subscriber has received no representations or warranties from the
Company, its employees, agents or attorneys in making this investment decision
other than as set forth in the Subscription Agreement. Subscriber does not
desire to receive any further information.

 

  - 3 - 

 

 

(ii) The Subscriber represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Shares, it being understood that
information and explanations related to the terms and conditions of the Shares
and the Subscription Agreement shall not be considered investment advice or a
recommendation to purchase the Shares.

 

(iii) The Subscriber confirms that the Company has not (i) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) an of investment in
the Shares or (ii) made any representation to the Subscriber regarding the
legality of an investment in the Shares under applicable legal investment or
similar laws or regulations. In deciding to purchase the Shares, the Subscriber
is not relying on the advice or recommendations of the Company and the
Subscriber has made its own independent decision that the investment in the
Shares is suitable and appropriate for the Subscriber.

 

(h) Tax Consequences. Subscriber acknowledges that the Offering may involve tax
consequences and that the contents of the Subscription Agreement do not contain
tax advice or information. Subscriber acknowledges that Subscriber must retain
Subscriber’s own professional advisors to evaluate the tax and other
consequences of an investment in the Shares. Subscriber intends to acquire the
Shares without regard to tax consequences.

 

(i) Transfer or Resale. The Subscriber is acquiring the Shares solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view to, or for resale in connection with, any distribution of the Shares.
Subscriber understands that the Shares have not been registered under the
Securities Act or the securities laws of any state and, as a result thereof, are
subject to substantial restrictions on transfer. Subscriber acknowledges that
Subscriber may be precluded from selling or otherwise disposing of the Shares
for an indefinite period of time. Subscriber understands and hereby acknowledges
that the Company is under no obligation to register the Shares under the
Securities Act. Subscriber consents that the Company may, if it desires, permit
the transfer of the Shares out of Subscriber’s name only when Subscriber’s
request for transfer is accompanied by an opinion of counsel reasonably
satisfactory to the Company that neither the sale nor the proposed transfer
results in a violation of the Securities Act or any applicable state “blue sky”
laws.

 

(j) No General Solicitation. Subscriber was not induced to invest in the Company
or in the Shares by any form of general solicitation or general advertising
including, but not limited to, the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over the news or radio; (ii) any seminar or meeting whose
attendees were invited by any general solicitation or advertising; and (iii) any
solicitation within the United States.

 

  - 4 - 

 

 

(k) Due Authorization; Enforcement. Subscriber has all requisite power and
authority (and in the case of an individual, capacity) to purchase and hold the
Shares, to execute, deliver and perform Subscriber’s obligations under this
Subscription Agreement and when executed and delivered by Subscriber, this
Subscription Agreement will constitute legal, valid and binding agreements of
Subscriber enforceable against Subscriber in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally, and except as enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(l) Address. The residence address of Subscriber furnished by Subscriber on the
signature page hereto is Subscriber’s principal residence if Subscriber is an
individual or its principal business address if it is a corporation,
partnership, trust or other entity.

 

(m) Compliance with Laws. The Subscriber will comply with all applicable laws
and regulations in effect in any jurisdiction in which the Subscriber purchases
or sells Shares and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the Subscriber is subject or in which the Subscriber makes such purchases or
sales, and the Company shall have no responsibility therefore.

 

(n) Accuracy of Representations and Warranties. The information set forth herein
concerning Subscriber is true and correct. The Subscriber understands that,
unless the Subscriber notifies the Company in writing to the contrary at or
before the Closing, each of the Subscriber’s representations and warranties
contained in this Subscription Agreement will be deemed to have been reaffirmed
and confirmed as of the Closing, taking into account all information received by
the Subscriber.

 

(o) Entity Representation. If Subscriber is a corporation, partnership, trust or
other entity, such entity further represents and warrants that it was not formed
for the purpose of investing in the Company.

 

4. Representations and Warranties of the Company.

 

The Company represents and warrants to Subscriber that:

 

(a) Organization. The Company is organized and validly existing in good standing
under the laws of the State of Nevada.

 

  - 5 - 

 

  



(b) Due Authorization, Enforcement and Valid Issuance. The Company has all
requisite power and authority to execute, deliver and perform its obligations
under this Subscription Agreement, and when executed and delivered by the
Company, this Subscription Agreement will constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Shares
have been duly authorized and, when issued and paid for in accordance with the
terms of this Subscription Agreement, will be duly and validly issued, fully
paid and nonassessable.

 

(c) Noncontravention. The execution and delivery of this Subscription Agreement
and the consummation of the transactions contemplated hereby will not conflict
with or constitute a violation of, or default under (i) any material agreement
to which the Company is a party or by which it or any of its properties are
bound or (ii) the organizational documents of the Company.

 

5. Conditions to Obligations of the Subscriber and the Company.

 

The obligations of the Subscriber to purchase and pay for the Shares specified
on the signature page hereof and of the Company to sell the Shares are subject
to the satisfaction at or prior to the Closing of the following conditions
precedent:

 

(a) Representations and Warranties. The representations and warranties of the
Subscriber contained in Section 3 hereof and of the Company contained in Section
4 hereof shall be true and correct as of the Closing in all respects with the
same effect as though such representations and warranties had been made as of
the Closing.

 

6. Legends.

 

The certificates representing the Shares sold pursuant to this Subscription
Agreement will be imprinted with legends in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).
SUCH SHARES MAY NOT BE SOLD, PLEDGED, OR TRANSFERRED EXCEPT IN ACCORDANCE WITH
REGULATION S PROMULGATED UNDER THE ACT (“REGULATION S”) IN THE ABSENCE OF SUCH
REGISTRATION OR A VALID EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER. COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
CORPORATION.”

 

and other legend language that may be determined by the Company and its counsel
from time to time.

 

  - 6 - 

 

 

7. United States Anti-Money Laundering Program. The Subscriber understands that
the Company’s Board of Directors is required to comply with applicable
anti-money laundering provisions under the United States PATRIOT Act of 2001, as
amended (the “USA PATRIOT Act”). As a condition to acceptance of the
Subscriber’s investment in the Company, the Subscriber makes the representations
and agreements set forth on Annex A attached hereto, and agrees to provide to
the Company true and correct copies of the applicable documentation pursuant to
the requirements of Annex B. The Company reserves the right to request such
additional information as is necessary to verify the identity of the Subscriber
and the underlying beneficial owner of the Subscriber’s interest in the Company.
In the event of delay or failure by the Subscriber to produce any information
required for verification purposes, the Company may refuse to accept a
subscription or may cause the withdrawal of the Subscriber from the Company.

 

8. Miscellaneous

 

(a) Notice. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Subscription Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:


 

Ominto, Inc.

1515 S. Federal Highway, Suite 307

Boca Raton, FL 33432

Phone: (561) 362-2393

E-mail: mhansen@dublicorp.com

Attention: Michael Hansen, CEO

 

with a copy to:                   K&L Gates LLP

 

200 South Biscayne Boulevard

Suite 3900

Facsimile: (305) 359-3306

E-mail: clayton.parker@klgates.com

Attention: Clayton E. Parker, Esq.

 

If to Subscriber, to its residence address (or mailing address, if different)
and facsimile number set forth at the end of this Subscription Agreement, or to
such other address and/or facsimile number and/or to the attention of such other
person as specified by written notice given to the Company five (5) calendar
days prior to the effectiveness of such change.

 



  - 7 - 

 

 

(b) Entire Agreement; Amendment. This Subscription Agreement, which includes the
exhibits referred to herein, supersedes all other prior oral or written
agreements between Subscriber, the Company, their affiliates and persons acting
on their behalf with respect to the matters discussed herein, and constitutes
the entire understanding of the parties with respect to the matters covered
herein. No provision of this Subscription Agreement may be amended or waived
other than by an instrument in writing signed by the Company and Subscriber.

 

(c) Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.

 

(d) Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to any choice of law or conflict of law provision or rule.

 

(e) Successors and Assigns. This Subscription Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. Subscriber shall not assign its rights hereunder without the prior
written consent of the Company.

 

(f) No Third Party Beneficiaries. This Subscription Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

(g) Notification of Changes. The Subscriber hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Shares pursuant to this Subscription Agreement which would cause
any representation, warranty or covenant of the Subscriber contained in this
Subscription Agreement to be false or incorrect.

 

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Subscription Agreement and the consummation of the transactions
contemplated hereby.

 

(i) Legal Representation. Subscriber acknowledges that: (i) Subscriber has read
this Subscription Agreement and the exhibits referred to herein; (ii) Subscriber
understands that the Company has been represented in the preparation,
negotiation and execution of the Subscription Agreement; and (iii) Subscriber
understands the terms and conditions of the Subscription Agreement and is fully
aware of their legal and binding effect.

 

(j) Expenses. Each party will bear its own costs and expenses (including legal
and accounting fees and expenses) incurred in connection with this Subscription
Agreement and the transactions contemplated hereby.

 

(k) Counterparts. This Subscription Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement. The exchange of
signature pages by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document shall
constitute effective execution and delivery of this Agreement as to the parties.

 

[SIGNATURE PAGES FOLLOW]

 



  - 8 - 

 

 

SUBSCRIBER SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Subscriber has
caused this Subscription Agreement to be duly executed and, by executing this
signature page, hereby executes, adopts and agrees to all terms, conditions, and
representations contained in the foregoing Subscription Agreement and hereby
subscribes for the Shares offered by the Company in the amount set forth below.

 

SUBSCRIBER(S):             Signature   Social Security Number           Print
Name             Signature of joint investor, if applicable   Social Security
Number           Print name of joint investor, if applicable           Check one
(if applicable)               ☐ Tenants in Common     ☐ JTWROS     ☐ Tenants by
Entirety

 

Date:  ____________ ____, 2016 Shares (number of shares of Common Stock
subscribed for):  ______ Purchase Price (number of Shares x $ 4.00):  $
______         

 

Residence Address:   Mailing Address, if different from Residence Address:      
                 

 



  - 9 - 

 

 

COMPANY SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

– PLEASE DO NOT WRITE BELOW THIS LINE –

 

COMPANY USE ONLY

 

  Accepted and Agreed:       OMINTO, INC.       By:                        Name:
    Title:           As of: ____________ ____, 2016

  



  - 10 - 

 

 

Exhibit A

 

Definition of Accredited Investor

 

“Accredited investor” means any person who comes within any of the following
categories, or who the Company reasonably believes comes within any of the
following categories, at the time of the sale of the Shares to that person:

 

1.Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in Section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;
any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

2.Any private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

3.Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares offered, with total assets in
excess of $5,000,000;

 

4.Any director, executive officer, or general partner of the issuer of the
Company, or any director or executive officer of the Company;

 

5.Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000, provided that
for purposes of this item 5, “net worth” means the excess of total assets at
fair market value (including personal and real property, but excluding the value
of a person’s primary home) over total liabilities (excluding any mortgage on
the primary home in an amount of up to the home’s fair market value, but
including any mortgage amount in excess of the home’s fair market value);

 

6.Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year, provided that for purposes of this
item 6, “income” means annual adjusted gross income, as reported for federal
income tax purposes, plus (a) the amount of any tax-exempt interest income
received; (b) the amount of losses claimed as a limited partner in a limited
partnership; (c) any deduction claimed for depletion; (d) amounts contributed to
an IRA or Keogh retirement plan; (e) alimony paid; and (f) any amount by which
income from long-term capital gains has been reduced in arriving at adjusted
gross income pursuant to the provisions of Section 1202 of the Internal Revenue
Code of 1986, as amended;

 

7.Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares offered, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii); and

 

8.Any entity in which all of the equity owners are accredited investors.

 



 Exhibit A - 1 

 

 

Annex A

 

UNITED STATES ANTI-MONEY LAUNDERING



REPRESENTATIONS AND WARRANTIES

 

In connection with the acquisition of the Company’s Shares, the Subscriber
hereby represents, warrants and covenants to the Company as follows:

 

1. The Subscriber has reviewed the website of the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), and conducted such other
investigation as Subscriber deems necessary or prudent, prior to making these
representations and warranties. The Subscriber acknowledges that U.S. federal
regulations and executive orders administered by OFAC prohibit, among other
things, engaging in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.

 

2. All evidence of identity provided in connection with the Subscriber’s
acquisition of Shares is genuine and all related information furnished is
accurate.

 

3. The Subscriber understands and agrees that the investment of funds is
prohibited by or restricted with respect to any persons or entities: (i) acting,
directly or indirectly, on behalf of terrorists or terrorist organizations,
including those persons, entities and organizations that are included on any of
the OFAC lists; (ii) residing or having a place of business in a country or
territory named on such lists or which is designated as a Non-Cooperative
Jurisdiction by the Financial Action Task Force on Money Laundering (“FATF”), or
whose subscription funds are transferred from or through such a jurisdiction;
(iii) (A) that are a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act or (B) that are a foreign bank other than a “Regulated Affiliate” that is
barred, pursuant to its banking license, from conducting banking activities with
the citizens of, or with the local currency of, the country that issued the
license or (C) whose subscription funds are transferred from or through the
entities listed in foregoing clauses (A) and (B); or (iv) residing in, or
organized under the laws of, a jurisdiction designated by the Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns. Such persons or entities in (i)
through (iv) are collectively referred to as “Restricted Persons.” Neither the
Subscriber, nor any person or entity controlling, controlled by, or under common
control with, the Subscriber, any investors in the Subscriber (if the Subscriber
is a pooled investment vehicle) or any person or entity for whom the Subscriber
is acting as agent, representative, intermediary, nominee or similar capacity
(each such investor in the Subscriber and each such person for whom the
Subscriber acts as agent, representative, intermediary, nominee or in a similar
capacity, an “Underlying Beneficial Owner”) in connection with the acquisition
of Shares is a Restricted Person.

 

4. No funds tendered for the acquisition of Shares are directly or indirectly
derived from activities that may contravene U.S. federal, state or non-U.S. laws
and regulations, including anti-money laundering laws, rules and regulations,
and no capital contribution in relation to Shares acquired by the Subscriber or,
if applicable, any Underlying Beneficial Owner will be derived from any illegal
or illegitimate activities.

 

5. To the extent the Subscriber has any Underlying Beneficial Owners, the
Subscriber: (i) has carried out thorough due diligence as to, and established
the identities of, the Underlying Beneficial Owners and any related persons to
the extent required by applicable law and regulations (“Related Persons”); (ii)
holds the evidence of such identities and will maintain all such evidence for at
least five years from the date of the completion of the liquidation of the
Company; and (iii) will make such information available to the Company upon the
Company’s request. 

 

 Annex A - 1 

 



 

6. The Subscriber acknowledges and understands that the Company, in its sole
discretion, may decline to accept any subscription for Shares by a person who is
a “Covered Person” within the meaning of the Guidance on Enhanced Scrutiny for
Transactions that May Involve the Proceeds of Foreign Official Corruption,
issued by the U.S. Department of the Treasury, et al., January, 2001.
Accordingly, the Subscriber agrees to inform the Company, prior to its
acquisition of Shares, if the Subscriber or any person controlling, controlled
by, or under common control with, the Subscriber, or for whom the Subscriber is
acting as agent or nominee in connection with the acquisition of Shares, is a
Covered Person.

 

7. The Subscriber agrees to provide any information (including confidential
information about the Subscriber and, if applicable, any Underlying Beneficial
Owner or Related Person) to any person deemed necessary by the Company, in its
sole and absolute discretion, to comply with its anti-money laundering
responsibilities and policies and any laws, rules and regulations applicable to
an investment held or proposed to be held by the Company.

 

8. The Subscriber authorizes and permits the Company, using its own reasonable
business judgment, to report information about the Subscriber, or any person
controlling, controlled by, or under common control with the Subscriber, to
appropriate authorities, and the Subscriber agrees not to hold them liable for
any loss or injury that may occur as the result of providing such information.

 

9. The Subscriber agrees that, in the event of a material change with respect to
the information provided in connection with the purchase of the Shares, the
Subscriber will provide the Company promptly with updated information affected
by the material change.

 

10. The Subscriber agrees that, notwithstanding any statement to the contrary in
any agreement into which it has entered that relates to the Company, or any
statement to the contrary in any private placement memorandum of the Company, if
the Company determines that the Subscriber has appeared on a list of known or
suspected terrorists or terrorist organizations compiled by any U.S. or non-U.S.
governmental agency, or that any information provided by the Subscriber in
connection with the acquisition of Shares is no longer true or accurate, the
Company, without limiting any other rights available under any agreement between
the Company and the Subscriber, shall be authorized to take any action it deems
necessary or appropriate as a result thereof. The Company may be obligated to
“freeze the account” of the Subscriber, either by prohibiting additional capital
contributions, restricting any distributions and/or declining any requests to
transfer the Subscriber’s Shares. In addition, in any such event, the Subscriber
may forfeit its Shares, may be forced to withdraw from the Company or may
otherwise be subject to the remedies required by law, and the Subscriber shall
have no claim against the Company nor its officers, directors, employees,
agents, control persons, affiliates and professional advisors and such parties
shall be held harmless and indemnified by the Subscriber in accordance with the
indemnification section of this Agreement for any form of damages as a result of
any of the actions described in this paragraph. The Company may also be required
to report such action and to disclose the Subscriber’s identity or provide other
information with respect to the Subscriber to OFAC or other governmental
entities.

 

11. The Subscriber acknowledges and agrees that any distributions paid to it by
the Company will be paid to, and any contributions made by it to the Company
will be made from, an account in the Subscriber’s name unless the Company, in
its sole discretion, agrees otherwise.

 

12. The Subscriber understands, acknowledges and agrees that the acceptance of
this Agreement, together with the appropriate remittance, will not breach any
applicable money laundering or related rules or regulations (including, without
limitation, any statutes, rules or regulations in effect under the laws of the
U.S.A. pertaining to prohibitions on money laundering or to transacting business
or dealing in property that may be blocked or may belong to Specially Designated
Nationals, as such term is used by OFAC).

 



 Annex A - 2 

 

 

Annex B

 

ANTI-MONEY LAUNDERING DOCUMENTATION

 

The Subscriber has delivered, or is concurrently delivering herewith, the true,
correct and applicable documentation noted below that is applicable to the
Subscriber:

 

(i)Individuals (each of the following):

 

(A)Certified (notarized) copy of passport or other valid government
identification document displaying the true name, signature, date of birth and
photograph of the Subscriber (with certified English translation, if necessary);
and

 

(B)Copy of a recent bank statement or utility bill showing the Subscriber’s
current home address.

 

(ii)Corporate (each of the following):

 

(A)Certificate of Incorporation (or equivalent) with evidence of any name
changes;

 

(B)Certificate of Good Standing;

 

(C)Director resolution authorizing the investment, if applicable;

 

(D)Current list or register of Directors;

 

(E)Specimen signatures of persons authorized to bind the Subscriber with regard
to its investments with name and office held printed underneath or Powers of
Attorney or Letters of Authority (if applicable);

 

(F)Information on at least two Directors (see (i) above for individuals and (ii)
for all other entities);

 

(G)Evidence of identity for authorized signatories and all beneficial owners of
the Subscriber >25% OR comfort letter (see (i) above for individuals and (ii)
for all other entities); and

 

(H)Signed copy of the Subscriber’s latest available financial statements.

 

(iii)Limited Partnership (or Limited Liability Company) (each of the following):

 

(A)Certificate of Limited Partnership (or equivalent) (evidencing registered
address) with evidence of any name changes;

 

(B)Certified copy of the limited partnership agreement (or equivalent);

 

(C)Limited partnership mandate (or equivalent) for making the investment (if
any);

 

(D)Specimen signatures of persons authorized to bind the Subscriber with regard
to its investments with name and office held printed underneath or Powers of
Attorney or Letters of Authority (if applicable);

 

(E)Information on the individual(s) that control the general partner (or
managing member, if applicable) (see (i) above for individuals and (ii) for all
other entities);

 

(F)Evidence of identity for authorized signatories and all beneficial owners of
the Subscriber >25% OR comfort letter (see (i) above for individuals and (ii)
for all other entities); and

 

(G)Signed copy of the Subscriber’s latest available financial statements.

 

 Annex B - 1 

 

 

(iv)Trust (each of the following):

 

(A)Certified copy of Trust Deed/Agreement (including trust name, nature of
trust, trustees, authorizations, date of trust and principal address);

 

(B)Information about the trustee(s) and settlor(s) (or beneficial owner(s), if
different than the settlor(s)) (see (i) above for individuals and (ii) for all
other entities); and

 

(C)Signed copy of the Subscriber’s latest available financial statements.

 

(v)Private Pension Plans or Not For Profit (including Foundations and Charities)
(each of the following):

 

(A)Certified copy of the entity’s formation documents;

 

(B)An explanation of the nature of the entity’s purpose and operations;

 

(C)Evidence of identity for authorized signatories, anyone who gives
instructions on behalf of the entity and all beneficial owners of the Subscriber
>25% OR comfort letter (see (i) above for individuals and (ii) for all other
entities); and

 

(D)Confirmation of not for profit designation from the applicable government
authority.

 

(vi)Financial Institutions (additional requirements):

 

In addition to the applicable requirements above, banks, brokers and other
financial institutions must deliver a representation letter in the form
determined by the Company indicating that they have established and implemented
anti-money laundering procedures reasonably designed to achieve compliance with
the USA PATRIOT Act.

 

The Subscriber acknowledges that the Company and its affiliates may require
further identification of the Subscriber or source of funds before the
subscription can be processed, and the Company and its officers, directors,
employees, agents, control persons, affiliates and professional advisors shall
be held harmless and indemnified in accordance with the indemnification
provisions of the Agreement as a result of a failure to process the subscription
if such information as has been required by the Company has not been provided by
the Subscriber. The Subscriber agrees to provide any information deemed
necessary by the Company in its sole and absolute discretion to comply with its
anti-money laundering policies and obligations.

 

 

Annex B - 2

 

